Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 12/21/2021.
Response to Arguments
2.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:  
A method performed at an electronic device having a first device type and comprising an audio input system, one or more processors, and memory storing one or more programs for execution by the one or more processors, the method comprising: 
configuring a device-agnostic voice assistant library for execution on the electronic device based on the electronic device having the first device type, wherein: 
the voice assistant library is operable for execution across a plurality of different electronic device types, including the first device type; and 
the voice assistant library includes a plurality of voice processing modules, each of the voice processing modules providing one or more voice processing operations that are accessible to application programs executing or executable on the different electronic device types; 
selecting an implementation for the voice assistant library based on the electronic device having the first device type; 
after the configuring, receiving, via a microphone of the audio input system, a 
extracting request information from the verbal input by processing the verbal input using the device-agnostic voice assistant library executing on the electronic device; 
transmitting a request to a remote system, the request including the extracted request information; 
receiving a response to the request, wherein the response is generated by the remote system in accordance with the extracted request information; and performing an operation in accordance with the response by one or more voice 
processing modules of the configured voice assistant library.


Regarding claim 1 Schmidt teaches A method (abstract: systems and methods for dynamic download of voice components), comprising: 
at an electronic device having a first device type and comprising an audio input system, one or more processors, and memory storing one or more programs for execution by the one or more processors (fig 1-3; 25-26: vehicle computing device; memory; processor; 31: applications; 39; 57): 
downloading a device-agnostic voice assistant library configured to execute on a plurality of different electronic device types, including the first device type (abstract: dynamic download of embedded voice components; 3; 43-44; 54; 57); 
configuring the device-agnostic voice assistant library to execute on the electronic device based on the electronic device having the first device type (25-26; 54: application includes a speech recognition instruction; vocabulary may be downloaded; 57); 
24: microphone; 54: voice command may be received from a user); 
extracting request information from the verbal input by processing the verbal input using the device-agnostic voice assistant library executing on the electronic device (54: vocabulary may be utilized to translate the voice command); 
transmitting a request to a remote system, the request including the extracted request information (54: command may be sent to the first remote computing device); 
receiving a response to the request, wherein the response is generated by the remote system in accordance with the extracted request information (54: translated command may be received; functional action may be performed); 
and performing an operation in accordance with the response, wherein the device-agnostic voice assistant library executing on the electronic device includes one or more voice processing modules, the voice processing modules providing a plurality of voice processing operations that are accessible to one or more application programs and/or operating software executing or executable on the electronic device (fig3; 43-44; 47; 54).
Schmidt teaches dynamic download of embedded voice components, teaching a way of adding speech recognition for applications of different devices where an implementation of the voice assistant library is installed in an application installed on the electronic device (2; 57: vehicle computing device, mobile device, personal computer, tablet, laptop, etc).  Schmidt further teaches having certain devices work together, for example mobile devices with the vehicle computing device (25-26).

Marques teaches universal software based programs that can be incorporated into any device type for additional control of the device that it is implemented on (abstract; 9; 64: UI will run on any device).  The exact physical configuration of the agent will vary depending on the device (139), where the agent can be embedded on device (61); and generally it resides in the devices ROM or NVRAM (139).

However the references do not teach the current claim limitations.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655